DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 4-20, as filed 4 January 2021, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record for the reasons previously indicated regarding previous claims 2-3, because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a method for managing powerflow for RESS with parallel first and second battery packs with respective characteristics as recited, including steps of " selecting the first terminal voltage or the second terminal voltage as a selected voltage based on the requested operating mode, including selecting a maximum of the first terminal voltage or the second terminal voltage when the requested operating mode is the discharging mode, and selecting a minimum of the first terminal voltage or the second terminal voltage when the requested operating mode is the charging mode; predicting a first pack current and a second pack current flowing through the first battery pack and the second battery pack, respectively, using the selected voltage and corresponding battery state space models; predicting a total power capability of the multi-pack RESS over a predetermined prediction horizon using the first pack current and the second pack current to thereby generate a plurality of predicted power capability values; and controlling the requested operating mode over the predetermined prediction horizon, via the controller, using the plurality of predicted power 
Claims 4-10 are allowed for being dependent on claim 1.
Claim 11 is allowable over the prior art of record for the reasons previously stated, because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a powertrain system comprising multi-pack RESS with parallel first and second battery packs, arranged with sensors, controller and other powertrain components as recited, wherein the controller is configured to: "predict a first terminal voltage and a second terminal voltage for the first battery pack and the second battery pack, respectively, using the corresponding maximum current limit; receive a requested operating mode of the multi-pack RESS, wherein the requested operating mode is either a charging mode or a discharging mode of the multi-pack RESS; select the first terminal voltage or the second terminal voltage as a selected voltage based on the requested operating mode, the selected voltage including a maximum of the first terminal voltage or the second terminal voltage when the requested 
Claims 12-20 are allowed for being dependent on claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836